DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of U.S. Patent No. 10,750,809. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 12, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh (US 2015/0327609).
Regarding claim 1, Suh discloses an artificial hair apparatus comprising a mesh layer (12) configured to fit around a circumference of a user's head comprising a center member, a first side member, a second side member, a front region and a rear region (see Figures 1 and 3), wherein the first side member is disposed on an opposite side of the center member than the second side member (Figure 3); and a band member (20) is configured to fit around a circumference of a user’s head, wherein the band member is coupled to the center member, the first side member and the second side member(see Figure 1 and 3; paragraphs 15 and 16).
Regarding claim 2, the center member comprises first apertures (12) (holes in mesh), wherein the first apertures disposed in the front region (see Figure 1) comprise a first predetermined front width, and wherein the first apertures disposed in the rear region comprise a first predetermined rear width (see Figure 1).
Regarding claim 4, the first predetermined front width is equal to the first predetermined rear width (see Figure 1; paragraph 15).

Regarding claim 6, the side members comprise second apertures, wherein the second apertures disposed in the front region comprise a second predetermined front width, and wherein the second apertures disposed in the rear region comprise a second predetermined rear width (see Figure 3).
Regarding claim 8, the second predetermined front width is equal to the second predetermined rear width (see Figure 3; paragraphs 15-16).
Regarding claim 12, the first side member is coupled to the center member along a first seam, and wherein the second side member is coupled to the center member along a second seam (see Figure 3). 
Regarding claim 17, Suh discloses an artificial hair apparatus comprising a mesh layer (12) configured to fit around a circumference of a user's head comprising a center member, a first side member, a second side member, a front region and a rear region (see Figures 1 and 3), wherein the first side member is disposed on an opposite side of the center member than the second side member (Figure 3); and a band member (20) is configured to fit around a circumference of a user’s head, wherein the band member is coupled to the center member, the first side member and the second side member(see Figure 1 and 3; paragraphs 15 and 16) and wherein the band member (20) comprises a recessed region (34), the recessed region comprises a first lower corner member, a second lower corner member, an upper member; and a lace mesh member disposed in an area between the first lower corner member, the second lower corner member, and the upper member (see Figures 1 and 2).
Regarding claim 18, the lace mesh member is configured such that artificial hair can be sewn to a surface thereof (paragraph 15).
Regarding claim 20, the lace mesh member does not have artificial hair attached to the surface thereof (cut portion of Figure 2).

Claim(s) 1-3, 5-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 20-0466783).
Park discloses an artificial hair apparatus comprising a mesh layer (10) configured to fit around a circumference of a user's head comprising a center member, a first side member, a second side member, a front region and a rear region (see Figures 2 and 3), wherein the first side member is disposed on an opposite side of the center member than the second side member (Figure 2); and a band member (30) is configured to fit around a circumference of a user’s head, wherein the band member is coupled to the center member, the first side member and the second side member (see Figures 2 and 3; translation page 3).
Regarding claim 2, the center member comprises first apertures (11) (holes in mesh), wherein the first apertures disposed in the front region (see Figure 2) comprise a first predetermined front width, and wherein the first apertures disposed in the rear region comprise a first predetermined rear width (see Figure 2).
Regarding claim 3, the first predetermined front width is different than the first predetermined rear width (see Figure 2; page 4 of translation).
Regarding claim 5, the first predetermined front width is smaller than the first predetermined rear width (see Figure 2).
Regarding claim 6, the side members comprise second apertures, wherein the second apertures disposed in the front region comprise a second predetermined front width, and wherein the second apertures disposed in the rear region comprise a second predetermined rear width (see Figure 2; page 4 of translation).
Regarding claim 7, the second predetermined front width is different than the second predetermined rear width (see Figure 2).
Regarding claim 9, the second predetermined front width is smaller than the second predetermined rear width (see Figure 2).
Regarding claim 10, the first predetermined front width is less than the second predetermined front width (see Figure 2).
Regarding claim 11, the first predetermined rear width is less than the second predetermined rear width (see Figure 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2015/0327069) in view of Bate (US 6,352,079).
Suh discloses the claimed invention except for the mesh layer being a sufficiently rigid material to retain a dome shape. Bate discloses a mesh wig wherein the mesh is sufficiently rigid to retain the shape of the wig (col. 2, lines 10-20). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the mesh layer of Suh be sufficiently rigid as taught by Bate to provide strength the foundation and all the wig to retain its shape. 

Claim(s) 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2015/0327069) in view of Synn et al. (US 9,585,428).
Regarding claim 14, Suh discloses connection members that couple the first lower corner member to the second lower corner member (band 20 that runs from the opening 34 (Figure 1) wherein the connecting members are removably coupled to the first and second lower corner member (Figure 2, after band 20 is cut) (claim 15). Suh does not disclose the the recessed region comprising a first lower comb member, a second lower comb member and an upper comb member (claim 14); the first lower comb member extends in a direction opposite to the second lower comb member and the upper comb member extends in a direction perpendicular to the firs lower comb member and the second lower comb member (claim 16). Synn et al. teach a band member having a recessed region the recessed region comprising a first lower comb (710) member, a second lower comb member (710) and an upper comb member (710); the first lower comb member extends in a direction opposite to the second lower comb member and the upper comb member extends in a direction perpendicular to the firs lower comb member and the second lower comb member (see Figure 7; col. 7, lines 20-35). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the recessed region of Suh have comb members as taught by Synn et al. to help hold and attach the wig to the user’s head. 
Regarding claim 18, Suh discloses the claimed invention except for the lace mesh member extending beyond the first and second lower corner member. Synn et al. teaches the recessed portion having the lace mesh member extend beyond the first and second lower corner (see Figure 7). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the lace mesh member extend beyond the first and second corner member as taught by Suh to allow for a larger part area and have more the user’s hair pulled through. 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/           Primary Examiner, Art Unit 3772                                                                                                                                                                                             
7/26/2022